Citation Nr: 0937924	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression with psychosis.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  
REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, claimed as major depression with 
psychosis.  

Private medical records dated in October 1999 include 
treatment for and a diagnosis of major depression with 
psychosis.

VA medical records show a diagnosis of and treatment for 
major depressive disorder.  A November 2001 note showed that 
the Veteran was evaluated in October 2001.  However, this 
evaluation does not appear in the claims folder.  

In light of the numerous medical records documenting the 
Veteran's treatment for various psychiatric conditions, 
further development is necessary by way of a VA examination.  
In light of the recent decision in Clemons, the Board finds 
that such examination should also include consideration of 
the Veteran's other psychiatric conditions.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records from the San Juan VA Medical 
Center dated in October 2001 and from October 4, 2007, to the 
present.

A review of the record indicates that the RO contacted the 
National Personnel Records Center (NPRC) and requested 
service treatment records (STRs).  The Veteran's STRs were 
received in January 2007.  However, the STRs presently in the 
claims file are limited and appear incomplete.  Accordingly, 
additional attempts to locate the Veteran's STRs must be made 
on remand.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The third prong, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.  The Veteran has not been afforded a VA 
examination.  The Veteran should be accorded a VA 
examination to address the etiology of any psychiatric 
conditions present.  38 C.F.R. § 3.327. 

In a September 2006 statement the Veteran reported that he 
was receiving Social Security Disability Insurance since 
August 2001.  Because Social Security Administration (SSA) 
records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record contains 
no indication that any attempt was made to obtain the 
Veteran's complete SSA record upon which the benefits were 
awarded.  This appeal must be remanded to obtain the 
Veteran's complete SSA record.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the NPRC and/or any 
other appropriate repository of 
records and request any additional 
service treatment records pertaining 
to the Veteran.  All efforts to 
obtain such records should be 
documented in the claims folder.  

2.  Request medical records from the 
San Juan VAMC dated in October 2001 
and from October 4, 2007 to the 
present.  

3.  Request, directly from the SSA, 
complete copies of any determination 
on a claim for disability benefits 
from that agency, together with the 
medical records that served as the 
basis for any such determination.  
All attempts to fulfill this 
development should be documented in 
the claims file.  If the search for 
these records is negative, that 
should be noted and the Veteran must 
be informed in writing.

4.  Schedule the Veteran for an 
appropriate examination regarding 
his claim for service connection for 
an acquired psychiatric disorder.  
The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note 
in the report that the claims file 
was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to set forth 
the diagnosis for any psychiatric 
disorder found and opine as to 
whether any diagnosed condition is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent 
probability or greater) related to 
his active service.  A complete 
rationale for all opinions proffered 
must be set forth in the report 
provided.

5.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issues on appeal.  If the 
benefits sought remain denied, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



